Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 1 of 34




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-02305-STV

TAMMY MARTIN and
BARRY MARTIN,
individually and on behalf of their minor children
Minor Child N and Minor Child J,

       Plaintiffs,

v.

CHINESE CHILDREN ADOPTION INTERNATIONAL,

     Defendant.
______________________________________________________________________

                                ORDER
______________________________________________________________________

Entered By Magistrate Judge Scott T. Varholak

       This matter is before the Court on Defendant Chinese Children Adoption

International’s Motion to Dismiss (the “Motion”). [#41] The parties have consented to

proceed before the undersigned United States Magistrate Judge for all proceedings,

including entry of a final judgment. [##16, 18] The Court has carefully considered the

Motion and related briefing, the entire case file, and the applicable case law, and has

determined that oral argument would not materially assist in the disposition of the Motion.

For the following reasons, the Motion is GRANTED IN PART and DENIED IN PART.
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 2 of 34




I.     BACKGROUND 1

       After their six children reached adulthood, Plaintiffs Tammy and Barry Martin

(collectively, the “Martins”) decided to adopt additional children. [#38, ¶ 22] In March

2014, the Martins adopted Minor Child N (“N”) from China through Bethany Christian

Services. [Id. ¶ 24] The adoption of N was a positive experience for the Martins and for

N, and the Martins decided to adopt another child as a sibling for N. [Id. at ¶ 25] The

Martins wanted to adopt another child from China due to their knowledge of the adoption

process there, and the racial affinity that would be shared between N and the second

adopted child. [Id. at ¶ 26]

       On September 18, 2015, the Martins adopted Minor Child L (“L”) through

Defendant Chinese Children Adoption International (“CCAI”) from the Dalian Social

Welfare Institute orphanage in China. [Id. at ¶ 27] CCAI is an adoption agency that

matches “waiting children” with applicants for a fee. [Id. at ¶¶ 12-13] A waiting child is a

child that has been evaluated by the agency and can be matched and subsequently

adopted by a prospective adoptive applicant.       [Id. at 2 n.1]   CCAI provides certain

information on a waiting child to the applicant, including photographs, a physical

examination, medical information relating to the child’s condition, if available, basic

developmental information, and background information composed by the orphanage,

based on the child’s personality, preferences, history in the orphanage, and daily routine.




1The facts are drawn from the allegations in Plaintiffs’ Second Amended Complaint and
Jury Demand [#38], which must be taken as true when considering a Rule 12(b)(6)
motion to dismiss. Wilson v. Montano, 715 F.3d 847, 850 n.1 (10th Cir. 2013) (citing
Brown v. Montoya, 662 F.3d 1152, 1162 (10th Cir. 2011)).

                                             2
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 3 of 34




[Id. at ¶ 18] CCAI explained on its website that waiting children “range in age from about

1 year to 13 years at the time of match.” [Id. at ¶ 19]

       CCAI representatives represented to the Martins that L’s date of birth is July 3,

2003, and that he was 12 years old at the time of adoption. [Id. at ¶ 29] Plaintiffs allege

that L was in fact at least 15-16 years old at the time. [Id. at ¶ 30] CCAI did not investigate

L’s true age and, according to the Second Amended Complaint, had they done so, they

would have realized that L was at least 15-16 years old. [Id. at ¶¶ 30-32] Plaintiffs

contend that they would not have adopted L if CCAI had accurately represented his age.

[Id. at ¶ 101]

       L joined the household in September 2015. [Id. at ¶ 36] Within one month of L

moving into the Martin house, N’s hair began to fall out, he had a bloody stool, he stopped

eating, and he was continually upset, crying, and banging his head. [Id. at ¶ 37] N

ultimately went bald at the age of 5. [Id. at ¶ 38] N would also run into the Martins’

bedroom during the night to get into bed with them. [Id. at ¶ 65]

       In 2015, the Martins also sought to adopt a child with special needs. [Id. at ¶ 39]

In January 2016, the Martins finalized the adoption of Minor Child J (“J”) through CCAI.

[Id. at ¶ 42] When the Martins adopted J, employees from CCAI represented that J had

a diagnosis of hydrocephalus and cerebral palsy. [Id. at ¶ 43] CCAI did not give any

information to the Martins regarding the underlying cause of J’s hydrocephalus and did

not indicate whether he had a shunt. [Id. at ¶ 47]

       The Martins noticed a scar on J’s head. [Id. at ¶ 48] On multiple occasions, the

Martins asked representatives from CCAI, including Judy Winger, a social worker, about

what had caused the scar. [Id. at ¶¶ 28, 48-49] Ms. Winger responded by stating that



                                              3
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 4 of 34




CCAI would look into the issue. [Id. at ¶ 49] Ms. Winger told the Martins that CCAI would

“look into it” and, finally, told the Martins that the orphanage had said that J had not

received surgery. [Id.] Ms. Martin questioned how that information could be accurate,

given the visible scar on the back of J’s head. [Id. at ¶ 51] Nonetheless, CCAI did not

disclose what caused the scar and did not conduct any investigation into the scar or J’s

medical history.   [Id. at ¶¶ 50, 52]    Prior to the finalization of J’s adoption, CCAI

discouraged the Martins from conducting any of their own independent investigation;

CCAI representative Sheila King told the Martins not to contact organizations other than

the orphanage because doing so could harm CCAI’s operations in China. [Id. at ¶¶ 53-

54]

      After adopting J, Ms. Martin began to conduct her own investigation on

hydrocephalus. [Id. at ¶ 55] As part of this investigation, Ms. Martin learned about a

Hong Kong not-for-profit organization called MedArt that supports Chinese orphans

needing medical care. [Id. at ¶¶ 55-56] On MedArt’s website was J’s image and a brief

description detailing the fact that J had previously undergone brain surgery. [Id. at ¶ 57]

In 2018, Ms. Martin contacted MedArt and representatives told Ms. Martin that J had

surgery in 2011 to remove a brain tumor. [Id. at ¶ 58] Plaintiffs allege that if CCAI had

investigated J’s medical history, discovered the brain tumor, and informed the Martins of

this tumor, the Martins could have notified J’s neurologist of the surgery in 2016 instead

of 2018.   [Id. at ¶ 59]    As a result of this delay, J has suffered further medical

complications, and is now going blind. [Id. at ¶ 60]

      After beginning to live with the Martins, J would wake up screaming and crying.

[Id. at ¶ 64] J complained of pain in his buttocks. [Id. at ¶ 66] The Martins believed the



                                            4
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 5 of 34




pain was a result of J’s abuse at a Chinese orphanage, but J later developed viral warts

around his anus. [Id. at ¶¶ 66-67]

       The Martins discovered that L’s alarm would go off every night at 3 a.m., at which

time L would rape his adoptive brothers. [Id. at ¶¶ 68-69] The Martins confronted L, who

admitted to the abuse. [Id. at ¶ 70] On March 19, 2016, the Martins took L to a behavioral

center, where L told his therapist that he had strong sexual urges that he could not control,

and that he would continue the abuse of his adoptive brothers if given the chance. [Id. at

¶¶ 71-72] L subsequently told the Martins that he had been raped, prostituted, and forced

to watch pornography at the orphanage [Id. at ¶74] According to the Second Amended

Complaint, the orphanage “had a reputation for prostituting the children in its care to

adults.”   [Id. at ¶ 104]   According to Plaintiffs, prior to the adoption, CCAI did not

investigate L’s background or sexual history and “did little if any investigation into the

conditions at the orphanage where [L] was housed while a ‘waiting child.’” [Id. at ¶¶ 33-

35] Had CCAI investigated and accurately reported L’s sexual history, the Martins would

not have adopted him. [Id. at ¶ 102]

       In March 2016, L was charged with two counts of sexual battery and sent to a

juvenile detention center. [Id. at ¶ 73] While housed in juvenile detention, L underwent a

psychosexual assessment by a counseling service, which revealed that L was at a high

risk of reoffending and needed specialized residential therapy for his sexually maladaptive

behaviors. [Id. at ¶¶ 86-87] L admitted that he had been removed from foster care in

China for sexually acting out with another child at the age of 5 or 6 and admitted to being

sexually active with adults in China since the age of 11. [Id. at ¶¶ 80-81] Plaintiffs allege

that L “established a pattern of sexually exploiting multiple children including his two



                                             5
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 6 of 34




adopted brothers as well as another boy, when he was age 11.” [Id. at ¶ 84] L was

assessed to be at high risk to reoffend and remains in custody as a result of his abuse of

his adoptive brothers. [Id. at ¶¶ 85, 88]

       The Martins notified CCAI of L’s crimes.        [Id. at ¶ 89]   CCAI denied having

knowledge of L’s sexual history. [Id. at ¶ 90] In response to Ms. Martin asking him to

help the Martins understand what had happened to L, CCAI’s President, Joshua Zhong,

flew to Indianapolis and met with Ms. Martin and L at L’s juvenile detention facility. [Id. at

¶¶ 91-92] Mr. Zhong interviewed L, and L eventually recanted his admissions regarding

his sexual history.    [Id. at ¶ 94]   According to Plaintiffs, Mr. Zhong’s “manipulative

interview” of L delayed the reporting of accurate information about the sexual abuse to

L’s therapist. [Id. at ¶ 95] This information would have been beneficial in the trauma

therapy for all three children. [Id. at ¶ 96]

       Plaintiffs allege that the Martins were forced to sell their home—quickly and at a

loss—and move across the country in an effort to help N and J cope with the abuse they

had suffered, including moving away from the traumatic memories associated with the

home. [Id. at ¶¶ 107, 108] The Martins lost their health care business, and both N and J

have post-traumatic stress disorder (“PTSD”), attachment disorder, and numerous other

mental and physical health conditions, including irritability, sleep disturbance, rage, and

anxiety. [Id. at ¶¶ 109-13]

       The Martins, individually and on behalf of N and J, filed the instant action on August

13, 2019. [#1] Plaintiffs filed the First Amended Complaint and Jury Demand on October

29, 2019. [#21] On April 8, 2020, this Court granted CCAI’s Motion to Dismiss the First




                                                6
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 7 of 34




Amended Complaint, but granted Plaintiffs leave to file a Second Amended Complaint.

[#32]

        On May 5, 2020, Plaintiffs filed their Second Amended Complaint. [#38] Through

the Second Amended Complaint, Plaintiffs assert the following claims against CCAI: (1)

a negligent misrepresentation claim by all Plaintiffs, based on CCAI’s alleged failure to

provide accurate information about L’s sexual history and for misrepresenting his age; (2)

a misrepresentation claim by the Martins and J, based on CCAI’s failure to inform the

Martins about J’s medical history; (3) a negligence claim by the Martins and J, based on

CCAI’s failure to investigate J’s medical history; (4) a negligence claim by all Plaintiffs,

based on CCAI’s failure to investigate L’s age and sexual history; 2 (5) a fraud claim by all

Plaintiffs alleging that Mr. Zhong intimidated L into recanting L’s admission of sexual

abuse and then represented to Ms. Martin that L had lied about his sexual abuse; and (6)

a fraud claim by all Plaintiffs, alleging that Ms. King fraudulently told Ms. Martin that

communications with organizations other than the orphanage would harm CCAI’s

operations in China. [Id. at 13-17] Plaintiffs seek compensatory damages, attorneys’

fees and costs, and injunctive relief requiring CCAI to implement protocols to “stop the

disregard of the safety of clients and their families,” among other relief. [Id. at 18]

        CCAI filed the instant Motion on May 19, 2020, arguing that the Second Amended

Complaint should be dismissed in its entirety pursuant to Federal Rule of Civil Procedure




2Plaintiffs’ negligence claim also alleges that “CCAI, through [Mr.] Zhong, actively misled
and manipulated [L] during [Mr.] Zhong’s interview of [L] in Indiana.” [#38, ¶ 145]
Because neither party addresses this allegation in their briefing, the Court similarly does
not address this allegation in its consideration of the Motion.

                                              7
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 8 of 34




12(b)(6). [See generally #41] Plaintiffs have filed a response [#45], and CCAI has filed

a reply [#48].

II.    STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 12(b)(6), a court may dismiss a complaint

for “failure to state a claim upon which relief can be granted.” In deciding a motion under

Rule 12(b)(6), a court must “accept as true all well-pleaded factual allegations . . . and

view these allegations in the light most favorable to the plaintiff.” Cassanova v. Ulibarri,

595 F.3d 1120, 1124 (10th Cir. 2010) (quoting Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009)).       Nonetheless, a plaintiff may not rely on mere labels or

conclusions, “and a formulaic recitation of the elements of a cause of action will not do.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). Plausibility refers “to the

scope of the allegations in a complaint: if they are so general that they encompass a wide

swath of conduct, much of it innocent, then the plaintiffs ‘have not nudged their claims

across the line from conceivable to plausible.’” Robbins v. Oklahoma, 519 F.3d 1242,

1247 (10th Cir. 2008) (quoting Twombly, 550 U.S. at 570). “The burden is on the plaintiff

to frame a ‘complaint with enough factual matter (taken as true) to suggest’ that he or she

is entitled to relief.” Id. (quoting Twombly, 550 U.S. at 556). The ultimate duty of the court

is to “determine whether the complaint sufficiently alleges facts supporting all the

elements necessary to establish an entitlement to relief under the legal theory proposed.”

Forest Guardians v. Forsgren, 478 F.3d 1149, 1160 (10th Cir. 2007).



                                               8
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 9 of 34




III.   ANALYSIS

       CCAI argues that each of Plaintiffs’ claims must be dismissed with prejudice. [See

generally #41] CCAI argues that Plaintiffs’ negligence and negligent misrepresentation

claims are barred by contract. [#41 at 6-7] CCAI further maintains that Plaintiffs have

failed to plausibly allege any of their claims. [Id. at 7-20] The Court addresses each

argument in turn.

       A.     For purposes of the Instant Motion, CCAI Has Conceded That the
              Contracts Do Not Bar Plaintiffs’ Claims

       CCAI first argues that the contracts between the Martins and CCAI bar Plaintiffs’

negligence and negligent misrepresentation claims. 3 [Id. at 6-7] The adoption placement

agreements between the Martins and CCAI related to the adoptions of L and J each

provide as follows:

       We agree to hold CCAI harmless legally for any medical, developmental,
       psychological and mental problems of my/our adopted child, minor or major,
       whether or not such conditions were previously disclosed or reasonably
       discoverable by CCAI or its representatives. We have conducted adequate
       investigation into the status of our adopted child to the extent that we have
       deemed reasonably necessary, including consulting with appropriate
       medical professionals at our discretion.

3 CCAI attached the contracts to its Motion. [#41-1; #41-2] Plaintiffs responded to the
Motion and questioned neither the authenticity of the contracts nor the Court’s ability to
consider the contracts in resolving the Motion pursuant to Rule 12(b)(6). [#45 at 18-23]
Moreover, the contracts are central to the negligent misrepresentation claims as they
establish the business transaction referred to in the Second Amended Complaint [#38,
¶¶ 13, 115, 123] and required for a negligent misrepresentation claim. See Alpine Bank
v. Hubbell, 555 F.3d 1097, 1106 (10th Cir. 2009) (identifying first element of a negligent
misrepresentation claim as defendant supplying false information in a business
transaction). As a result, even though Plaintiffs did not attach the contracts to the Second
Amended Complaint, the Court may consider the contracts. See Alvarado v. KOB-TV,
L.L.C., 493 F.3d 1210, 1215 (10th Cir. 2007) (“[N]otwithstanding the usual rule that a court
should consider no evidence beyond the pleadings on a Rule 12(b)(6) motion to dismiss,
the district court may consider documents referred to in the complaint if the documents
are central to the plaintiff’s claim and the parties do not dispute the documents’
authenticity” (quotation omitted).).

                                             9
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 10 of 34




 [#41-1, ¶ 6; #41-2, ¶ 6] According to CCAI, this language bars Plaintiffs’ negligence and

 negligent misrepresentation claims. [#41 at 6-7]

        In response, Plaintiffs argue that these agreements are not enforceable under

 Colorado law. 4 [#45 at 18-22] “Under Colorado law, exculpatory agreements have long

 been disfavored and it is well-established that such agreements cannot shield against a

 claim for willful and wanton conduct, regardless of the circumstances or intent of the

 parties.” Brigance v. Vail Summit Resorts, Inc., 883 F.3d 1243, 1249 (10th Cir. 2018)

 (quotations and citations omitted). Nonetheless, Colorado “does not categorically prohibit

 the enforcement of contracts seeking to release claims of negligence.” Id. at 1249-50

 (quotation omitted). In determining the enforceability of an exculpatory agreement under

 Colorado law, courts are to consider four factors: “(1) the existence of a duty to the public;

 (2) the nature of the service performed; (3) whether the contract was fairly entered into;

 and (4) whether the intention of the parties is expressed in clear and unambiguous

 language.” Id. at 1250 (quoting Jones v. Dressel, 623 P.2d 370, 376 (Colo. 1981)). “[I]f

 an exculpatory agreement satisfies any of the four factors, it must be deemed

 unenforceable.” Id. “Although consideration of these factors is generally sufficient to

 determine the enforceability of exculpatory agreements, the Colorado Supreme Court has

 clarified that other public policy considerations not necessarily encompassed in the Jones

 factors may invalidate exculpatory agreements.” Id. (quotation omitted).




 4 CCAI is a Colorado corporation with its principle place of business in Colorado. [#38, ¶
 6] Though Plaintiffs resided in Indiana at the time of the adoptions [id. at ¶¶ 23, 64], both
 parties argue for the application of Colorado law [#41 at 7; #45 at 5; #48 at 6]. The Court
 thus will likewise apply Colorado law.

                                              10
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 11 of 34




        CCAI has not responded to Plaintiffs’ arguments regarding the application of these

 factors to the exculpatory provisions of the adoption placement agreements. [See #45 at

 18-22; #48 at 2 n.1] While CCAI notes that it “does not waive its contract defense,” it

 maintains that “to the extent the Court deems the liability waivers of the Martins’ adoption

 contracts unenforceable, their claims remain infirm.” [#48 at 2 n.1] Given the complexity

 of the Jones analysis and CCAI’s failure to engage in such an analysis, the Court deems

 the above-quoted statement as CCAI’s concession of the contract waiver argument for

 purposes of the instant Motion, but a preservation of the argument if this case proceeds

 beyond the motion to dismiss stage. See S. Denver Anesthesiologists, PC v. Oblachinski,

 No. CIV 06-CV-02425-REB, 2007 WL 2255123, at *1 (D. Colo. Aug. 3, 2007) (refusing to

 consider “cursory, unsupported, or otherwise inadequately briefed arguments”).

 Accordingly, to the extent the Motion argues that the contract bars Plaintiffs’ negligence

 and negligent misrepresentation claims, the Motion is DENIED.

        B.     History of “Wrongful Adoption” Claims

        “The term wrongful adoption is somewhat unfortunate.” Meeker v. McLaughlin,

 No. 17-CV-5673 (SN), 2018 WL 3410014, at *4 (S.D.N.Y. July 13, 2018). As is the

 present case, “wrongful adoption cases generally involve a fact pattern in which adoption

 agencies or other informational gatekeepers [are alleged to have] misle[d] adoptive

 parents about their new child’s medical or social history.” Id. “Depending on whether this

 misconduct was intentional or negligent, wrongful adoption claims sound in fraud,

 negligence, and/or intentional infliction of emotional distress.” Id.; see also Wolford v.

 Children’s Home Soc’y of W. Va., 17 F. Supp. 2d 577, 581-83 (S.D. W. Va. 1998)




                                             11
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 12 of 34




 (collecting cases addressing misrepresentation or concealment of an adopted child’s

 medical and social history).

       Ohio was the first state to recognize a tort claim brought by adoptive parents

 against an adoption agency. Wolford, 17 F. Supp. 2d at 581 (citing Burr v. Bd. of Cnty.

 Comm’rs, 491 N.E.2d 1101 (Ohio 1986)). In that case, adoption agency personnel

 represented that the adopted infant was “a nice, big, healthy baby boy” who was born to

 a “working mother . . . who was living with her parents,” but the personnel actually knew

 that the child was born to a patient in a mental hospital and had records showing that the

 child suffered a fever at birth, was developing slowly, may have low intelligence, and was

 at risk of disease. Burr, 491 N.E.2d at 1103-05. After adoption, the child suffered from a

 variety of physical and mental ailments. Id. The parents eventually obtained the child’s

 records, discovered that they had been deceived, and successfully brought a fraud claim

 against the agency. Id. at 1104. The jury’s verdict was affirmed by the Ohio Supreme

 Court. Id. at 1109.

       Three years later, Wisconsin held that an adoption agency could be found liable

 for negligence by misinforming prospective parents about the risk of an adopted child

 contracting Huntington’s Disease. Meracle v. Children’s Serv. Soc’y, 437 N.W.2d 532

 (Wis. 1989). Since then, a majority of jurisdictions that have considered the question

 have extended traditional fraud and negligence theories to provide relief to parents who

 sought to bring claims against adoption agencies for failure to disclose accurate histories

 of their adopted children. See Dresser v. Cradle of Hope Adoption Ctr., Inc., 358 F.

 Supp.2d 620, 639 (E.D. Mich. 2005) (collecting cases). In general, in the few cases in

 which claims were rejected, the court did not find the adoption agency immune or find



                                             12
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 13 of 34




 that no duty existed; rather, the claims failed for want of proof of one or more of the

 elements of a traditional tort. See id. (collecting cases). With this history in mind, the

 Court turns to Plaintiffs’ claims.

        C.     Negligence Claims

        “To recover on a negligence claim, a plaintiff must establish that (1) the defendant

 owed the plaintiff a legal duty of care; (2) the defendant breached that duty; (3) the plaintiff

 was injured; and (4) the defendant’s breach caused that injury.” N.M. ex rel. Lopez v.

 Trujillo, 397 P.3d 370, 374 (Colo. 2017). A plaintiff’s damages are limited to damages

 that are “the natural and probable result of the injury sustained by virtue of the tortious

 act.” Vanderbeek v. Vernon Corp., 50 P.3d 866, 872 (Colo. 2002) (quotation omitted).

 That is, the damages must be reasonably foreseeable. See id. “The exact or precise

 injury need not have been foreseeable, but it is sufficient if a reasonably careful person,

 under the same or similar circumstances, would have anticipated that injury to a person

 in the plaintiff’s situation might result from the defendant’s conduct.” Id. (quoting C.J.I.-

 Civ.3d 9:30). Though damages from negligence often have multiple causes, “the chain

 of causation . . . may be so attenuated that no proximate cause exists as a matter of law.”

 Boulders at Escalante LLC v. Otten Johnson Robinson Neff & Ragonetti PC, 412 P.3d

 751, 762 (Colo. App. 2015) (quotation omitted).

               1.      Duty and Breach

        CCAI first contends that Plaintiffs have not plausibly pled that CCAI owed Plaintiffs

 a duty of care. [#41 at 13] “Whether a defendant owes a duty to a plaintiff is the threshold

 element [of a negligence claim] because absent a duty, the question of whether the other

 elements can be satisfied does not arise.” N.M., 397 P.3d at 374. In making this



                                               13
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 14 of 34




 determination, the Colorado Supreme Court has distinguished between a defendant’s

 failure to act (nonfeasance) and claims based upon active misconduct (misfeasance). Id.

 Here, the parties appear to agree that Plaintiffs’ negligence claims are premised upon

 CCAI’s nonfeasance. [#41 at 13-14 (“Both of [P]laintiffs’ negligence claims . . . are

 premised on allegations that CCAI failed to conduct reasonable investigations into [J and

 L], that it failed to provide accurate information about these children to the Martins and

 that such failures resulted in harm”); #45 at 12-13 (agreeing that the court should look to

 nonfeasance precedent to determine the existence of the duty)]

        “In nonfeasance cases the existence of a duty has been recognized only during

 the last century in situations involving a limited group of special relationships between

 parties.” N.M., 397 P.3d at 374 (quotation omitted). Such relationships are predicated

 on a definite relation between the parties that is of such a character that social policy

 justifies the imposition of a duty to act. Id. (quotation omitted). “A duty to act might arise,

 for example, in a situation in which two parties are in a relationship of dependence or

 mutual dependence.” Id. To date, Colorado courts have only recognized a legal duty

 owed to a plaintiff in a nonfeasance case in six specified types of relationships: common

 carrier/passenger,      innkeeper/guest,       possessor      of     land/invited     entrant,

 employer/employee, parent/child, and hospital/patient. 5           Rocky Mountain Planned


 5 CCAI argues that Wagner held that allegations of nonfeasance “necessarily require a
 plaintiff to show the existence of an enumerated special relationship” and that these six
 special relationships are the “only” types of special relationships that qualify. [#48 at 7, 8
 (emphasis added)] To the contrary, Wagner made clear that “in a nonfeasance case, the
 existence of a duty has been recognized primarily in cases involving a limited group of
 special relationships between the parties” and that “[t]o date,” only these six types of
 special relationships have been recognized. 467 P.3d at 295 (emphasis added). The
 Wagner court thus left the door open to finding liability for nonfeasance both for additional
 types of special relationships and outside the context of “special relationships.” See also

                                               14
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 15 of 34




 Parenthood, Inc. v. Wagner, 467 P.3d 287, 295 (Colo. 2020). The parties agree that none

 of these applies here. [#41 at 13-14; #45-1 at 2-3]

        Plaintiffs argue that this legal duty should be extended to the relationship at issue

 here: adoption agency/prospective adoptive parent. [#45 at 12-13; #45-1 at 1-4] Neither

 party has cited Colorado caselaw addressing this issue, nor has the Court’s independent

 research revealed such a case. Because there is not clear guidance from the Colorado

 Supreme Court, this Court “exercising diversity jurisdiction must make an Erie guess as

 to how that court would rule.” 6 Lynch v. Olympus Am., Inc., No. 18-cv-00512-NYW, 2018

 WL 5619327, at *6 (D. Colo. Oct. 30, 2018) (citing Pehle v. Farm Bureau Life Ins. Co.,

 397 F.3d 897, 901 (10th Cir. 2005)).

        Given the lack of guidance from Colorado courts, the Court looks to other

 jurisdictions’ wrongful adoption jurisprudence for guidance in making its Erie guess. See

 Stuart v. Colo. Interstate Gas Co., 271 F.3d 1221, 1228 (10th Cir. 2001) (noting that in

 making an Erie guess, the court is “free to consider all resources available, including

 decisions of [the state’s] courts, other state courts and federal courts, in addition to the

 general weight and trend of authority”). Although numerous courts have recognized

 claims for fraud and negligent misrepresentation in the adoption context, see Wolford, 17

 F.Supp.2d at 581-82 (collecting cases), courts have reached varying decisions with




 Univ. of Denver v. Whitlock, 744 P.2d 54, 58 n.3 (Colo. 1987) (observing that, under the
 Restatement (Second) of Torts, “[s]pecial relationships are not the only situations that
 give rise to a duty to take affirmative action for another’s aid or protection” but finding it
 unnecessary to decide whether those other situations “would be recognized in Colorado”).
 6 In Erie R. Co. v. Tompkins, the United States Supreme Court held that, “[e]xcept in

 matters governed by the Federal Constitution or by acts of Congress, the law to be applied
 in any case is the law of the state” as “declared by its Legislature in a statute or by its
 highest court in a decision.” 304 U.S. 64, 78 (1938).

                                              15
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 16 of 34




 regard to the scope of the duty, if any, an adoption agency owes to prospective adoptive

 parents independent of the adoption agency’s obligation not to misrepresent material

 facts to the prospective adoptive parents. 7

        Courts applying California law have held that “[a]doption agencies . . . are not liable

 for mere negligence in providing information regarding the health of a prospective

 adoptee.” Ann Marie N. v. City & Cnty. of San Francisco, No. A093454, 2001 WL

 1261958, at *4 (Cal. Ct. App. Oct. 22, 2001) (quotation omitted). In refusing to overrule

 that precedent and permit negligence claims, the California Court of Appeal observed that

 “[t]he [California] Legislature ha[d] not overruled [the precedent prohibiting claims of

 negligence] even as it ha[d] demonstrated an intent to provide prospective adoptive

 parents with as much information as possible.” Id. at *5. The court acknowledged that

 the parties and amicus curiae had “advanced policies for and against imposing liability on

 adoption agencies for negligence,” but found that those polices “deserve[d] consideration

 from a legislative body [rather than the court] so that the issue [could] be resolved for the

 greatest good of children waiting for adoption and adoptive parents.” Id.

        In Gibbs v. Ernst, the Pennsylvania Supreme Court extended the tort of negligent

 misrepresentation to the adoption context. 647 A.2d 882, 891 (Pa. 1994). The Gibbs



 7  Here, Plaintiffs have brought negligence claims separate and distinct from their
 negligent misrepresentation claims. Although CCAI does not appear to contest the
 availability of negligent misrepresentation claims where the adoption agency negligently
 conveys false information to prospective adoptive parents [#41 at 7-12], CCAI argues that
 it did not have an independent duty to investigate background information about the
 adopted children and then convey that information to prospective adoptive parents [id. at
 #13-14]—the basis for Plaintiffs’ negligence claims. [See #38, ¶¶ 132 (alleging that CCAI
 had a duty to “reasonably investigat[e] the circumstances of [J’s] medical history”), 142
 (alleging that CCAI had a duty to “reasonably investigat[e] the circumstances of [L’s]
 background”)]

                                                16
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 17 of 34




 court reasoned that an adoption agency must disclose material matters known to it to

 prospective adoptive parents, in part, because “[t]he adoption agency-adopting parent

 connection is, or should be, one of trust and confidence, differing significantly from a

 business arrangement in which two parties to a transaction may maintain silence in order

 to navigate the stronger position, and are under no obligation to divulge information which

 may weaken that position.” Id. at 892-93. The court further found that “a duty to reveal

 fully and accurately all available non-identifying information about [an adoptive] child

 [wa]s consistent with the intent of [the Pennsylvania] legislature” as expressed through

 statutes requiring adoption agencies to disclose all information they had obtained about

 the adoptive child. Id. at 892.

        As here, the plaintiffs in Gibbs, in addition to asserting claims for negligent

 misrepresentation, also asserted “a cause of action for failing to investigate [the adopted

 child’s] mental and physical health.” Id. at 893. With regard to that claim, the Gibbs court

 found that neither the common law nor the Pennsylvania statutes provided authority for

 recognizing a duty of investigation. Id. at 893-94. According to the court, “only where

 adoption intermediaries disclose information negligently will they be liable.”            Id.

 Specifically, the court found that “although the [Pennsylvania statute] requires a good faith

 effort to obtain medical history information on the part of adoption intermediaries, the

 requirement of a comprehensive investigation into the background of a child in order to

 avoid liability would strain the resources of adoption intermediaries and reduce the

 number of adoptions.” Id. at 894. The Gibbs court thus concluded that the plaintiffs could




                                              17
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 18 of 34




 not “proceed to trial on the theory of breach of a duty to investigate as set forth in [the

 complaint].”8 Id.

        In Madison v. Bethanna, Inc., the court applied Gibbs to find that an adoption

 agency has a duty to fully and accurately disclose all non-identifying information in its

 possession regarding an adoptive child and must “make a ‘reasonable effort’ to determine

 the accuracy of its representations.” 9 No. CIV.A. 12-01330, 2012 WL 1867459, at *9

 (E.D. Pa. May 23, 2012). The court found that plaintiffs plausibly alleged a violation of

 that duty by alleging that the adoption agency “could have discovered the accuracy of . .

 . information [regarding the adoptive child’s history of sexual abuse and mental condition]

 upon a simple investigation.” Id. Similarly, in Harshaw v. Bethany Christian Servs., the

 Court relied upon Gibbs and decisions from other jurisdictions to find that “the Virginia

 Supreme Court would likely . . . recognize an adoption agency’s common-law duty to use




 8  Notably, although the Gibbs decision makes clear that an adoption agency does not
 have the duty to conduct “a comprehensive investigation into the background of a child,”
 647 A.2d at 894, the decision indicates that adoption agencies may have some lesser
 duty of investigation. See id. at 890 (noting that party may be liable for negligent
 misrepresentation where it “fail[s] to make reasonable investigation of the truth” of its
 representation), 891 (finding that adoption agency is required to “make reasonable efforts
 to determine if their statements are true”).
 9 In Ferenc v. World Child, Inc., the court found that Gibbs and similar decisions from

 other jurisdictions “hold that there is a common law duty imposed upon adoption agencies
 to investigate the background of prospective adoptees with reasonable care and to fully
 inform their client adoptive parents of the results.” 977 F. Supp. 56, 60 (D.D.C. 1997),
 aff’d, 172 F.3d 919 (D.C. Cir. 1998). The Ferenc court found that such duty “originates
 . . . in the contractual relationship between the parents and the agency, and its scope
 may, by agreement of the parties, be varied by the terms of the contract.” Id. Because
 the parties’ contract in that case “clearly diminish[ed] [the adoption agency’s] investigatory
 responsibility to an absolute minimum” and was “rife with cautionary language respecting
 the ‘risk’ of foreign adoptions,” the court found that the adoption agency had not breached
 any duty of investigation. Id.

                                              18
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 19 of 34




 reasonable diligence to obtain and disclose medical records and information to

 prospective adoptive parents.”10 714 F. Supp. 2d 771, 800 (W.D. Mich. 2010).

        Given this lack of consensus regarding the existence and scope of an adoption

 agency’s duty to investigate, the Court finds that the determination of the precise scope

 of the duty CCAI owed Plaintiffs is best determined with the benefit of a fuller evidentiary

 record after the parties have engaged in discovery. The Colorado Supreme Court has

 instructed that the determination of whether the law imposes a duty “requires

 consideration of many factors including, for example, the risk involved, the foreseeability

 and likelihood of injury as weighed against the social utility of the actor’s conduct, the

 magnitude of the burden of guarding against injury or harm, and the consequences of

 placing the burden upon the actor.” Univ. of Denver v. Whitlock, 744 P.2d 54, 57 (Colo.

 1987) (quotation omitted). A court’s “conclusion that a duty does or does not exist is an

 expression of the sum total of those considerations of policy which lead the law to say

 that the plaintiff is [or is not] entitled to protection.” Id. (quotation omitted). Here, the

 parties have not briefed any of the factors identified by the Colorado Supreme Court or

 engaged in a significant discussion of the policy considerations, 11 and, regardless, the


 10 Other courts have considered but refused to resolve whether or not an adoption agency
 owes a duty of investigation to prospective adoptive parents. See, e.g., Dresser, 358 F.
 Supp. 2d at 636 (noting that “the authorities are not uniform as to whether an adoption
 agency has a duty to investigate extensively and report on a child’s medical history” but
 finding that it “need not resolve the question”); Meracle, 437 N.W.2d at 537 (finding that
 court “need not . . . address the question of whether adoption agencies have a duty to
 discover and disclose health information about children they place for adoption”).
 11 For instance, neither party addresses the implication, if any, of Colorado’s Rules and

 Regulations for Child Placement Agencies on the existence and scope of any duty an
 adoption agency owes to potential adoptive parents. See 12 Colo. Code Regs. § 2509-
 8:7.710. Section 2509-8:7.710.58 provides that “[a]vailable information shall be obtained
 on each child for adoption,” including, but not limited to, “[a] history of the child” and “[a]
 social history of the child’s birth family.” Although CCAI states generically in a footnote

                                               19
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 20 of 34




 Court believes that adequate consideration of the factors and policy considerations in this

 novel and important area of the law, requires a fuller factual record. See, e.g., Jacque ex

 rel. Dyer v. Pub. Serv. Co. of Colo., 890 P.2d 138, 140 (Colo. App. 1994) (finding that

 determination of legal duty “depends on the facts of each case and how the factors are

 balanced to determine whether a legal duty exists”); Lewis v. Powers, No. 15-CV-02692-

 MEH, 2017 WL 1023376, at *7 (D. Colo. Mar. 15, 2017) (denying motion for summary

 judgment because “the parties d[id] not provide sufficient information by which the Court

 may analyze the public policy factors and determine whether [defendant] owes [plaintiff]

 a legal duty of care”); see also Greiman v. Hodges, 79 F. Supp. 3d 933, 945–46 (S.D.

 Iowa 2015) (“Case law and legal commentators both encourage the denial of Rule

 12(b)(6) motions where novel or unique theories are presented.”); Woolford v. City of

 Ashland, No. 2:20-CV-04105-NKL, 2020 WL 5118049, at *4 (W.D. Mo. Aug. 31, 2020)

 (collecting cases for same proposition).

        At this stage of the proceedings, the Court thus concludes that Plaintiffs have

 plausibly alleged that CCAI owed Plaintiffs a duty of care to conduct a reasonable




 that “existing state and/or federal regulations . . . do not create a private cause of action”
 [#41 at 14 n.9], the parties do not address whether the Colorado rules and regulations
 may nonetheless assist in defining any common law duty. See, e.g., Gibbs, 647 A.2d at
 892 (examining state disclosure requirements to find that “a duty to reveal fully and
 accurately all available non-identifying information about a child is consistent with the
 intent of [the] legislature”); Dresser, 358 F. Supp. 2d at 641 (E.D. Mich. 2005) (finding
 that, although disclosure statute may not apply to defendant agency, it “nonetheless . . .
 made clear [the legislature’s] preference for disclosure” and supported finding that agency
 had “legal duty to furnish the adopted child’s medical information within its control or
 reasonably available to it to the new parents”); cf. Garrett v. Land W. Ventures, Inc., No.
 06-CV-01358-PSF-CBS, 2007 WL 2071615, at *4 (D. Colo. July 19, 2007) (finding that
 hunting statute “simply codifie[d] an existing common law duty to exercise reasonable
 care in a specific context, and the fact that the legislature chose not to impose civil liability
 for violations of [the statute] d[id] not foreclose such liability”).

                                                20
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 21 of 34




 investigation into L’s background and J’s medical history and that CCAI breached that

 duty by failing to conduct such an investigation and thereby failing to obtain and disclose

 allegedly readily-available information concerning L’s history of sexual abuse and J’s

 medical history. 12 [See, e.g., #38, ¶¶ 52, 59, 102, 103, 104, 132, 133, 134, 142, 143]

 Ultimately, however, Plaintiffs will be required to prove, with evidence, the existence and

 scope of the duty allegedly breached by CCAI.

               2.     Proximate Cause

        CCAI next argues that Plaintiffs’ negligence claims fail, because Plaintiffs have not

 plausibly alleged that CCAI’s negligence was the proximate cause of their injuries. [#41

 at 15-16] With respect to Plaintiffs’ negligence claim based upon CCAI’s alleged failure

 to investigate and fully disclose J’s medical history, including the fact that J had surgery

 to remove a brain tumor in 2011 [#38, ¶ 58], CCAI argues that Plaintiffs fail to plausibly

 allege “how it would have been reasonably foreseeable to CCAI that [J going blind] could

 flow from a failure to investigate and disclose [J’s full medical history], as opposed to

 simply reporting to the Martins each of the prior diagnoses at issue[ ].” [#41 at 15-16]

 Accepting all allegations as true and drawing all reasonable inferences in favor of



 12 In their Motion, CCAI argues that, even if the Court finds a duty, the allegations are
 insufficient to allege a breach of any such duty. [#41 at 14-15] Specifically, CCAI argues
 that the allegations in the Second Amended Complaint acknowledge that CCAI
 investigated J’s medical condition in that it identified J’s specific medical conditions and
 followed-up with the orphanage regarding the scar on J’s head. [Id.] The Second
 Amended Complaint alleges, however, that information regarding the medical surgery
 that caused the scar on J’s head was not disclosed by CCAI and CCAI conducted no
 reasonable investigation into the cause even after Ms. Martin further inquired after CCAI
 checked with the orphanage. [See, e.g., #38, ¶¶ 51, 52, 59] With regard to L, CCAI
 addresses only the allegation that it did not properly inquire into L’s age and does not
 address the allegations that it failed to reasonably investigate L’s sexual history, including
 by directly asking L. [See #41 at 14-15; #38, ¶¶ 103, 104]

                                              21
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 22 of 34




 Plaintiffs, the Court finds that Plaintiffs have plausibly alleged that it should have been

 reasonably foreseeable to CCAI that its failure to investigate and fully disclose J’s medical

 history, including the fact that he had brain surgery, may result in J suffering additional

 negative health consequences.         To the extent CCAI’s argument is based upon a

 contention that it was not reasonably foreseeable that its alleged negligence would result

 in the specific injury alleged (i.e., loss of eyesight), “[u]nder Colorado law, . . . ‘it is not

 necessary that [a tortfeasor] be able to ascertain precisely when or how an incident will

 occur’” but instead, “the test is whether the defendant reasonably should have anticipated

 any injury.” Elliot v. Turner Const. Co., 381 F.3d 995, 1006 (10th Cir. 2004) (emphasis in

 original) (quoting HealthONE v. Rodriguez, 50 P.3d 879, 889 (Colo. 2002)). “[I]n order

 for an injury to be a foreseeable consequence of a negligent act, it is not necessary that

 the tortfeasor be able to foresee the exact nature and extent of the injuries or the precise

 manner in which the injuries occur, but only that some injury will likely result in some

 manner as a consequence of his negligent acts.” HealthONE, 50 P.3d at 889. The Court

 finds the allegations in the Second Amended Complaint sufficient to plausibly allege that

 additional health complications were a foreseeable consequence of CCAI’s alleged failure

 to investigate and fully disclose J’s medical history.

        With respect to Plaintiffs’ negligence claim based upon CCAI’s alleged failure to

 investigate L’s background and disclose that L (1) “had a history of sexual abuse” and (2)

 “was older than he really was” [#38, ¶ 143], CCAI argues only that “it cannot be said that

 the alleged inaccuracies concerning [L’s] age could have plausibly triggered a natural and

 probable sequence of events leading to the tragic rapes of the Martins’ adopted children,

 or the subsequent emotional and pecuniary damages resulting therefrom.” [#41 at 16]



                                               22
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 23 of 34




 CCAI thus makes no argument that Plaintiffs failed to plausibly allege proximate cause

 based upon CCAI’s alleged failure to investigate and disclose L’s history of sexual abuse.

 To the extent CCAI had made such an argument, the Court would find it unpersuasive at

 this stage of the proceedings. Accepting all allegations as true and drawing all reasonable

 inferences in favor of Plaintiffs, the Court finds the allegations in the Second Amended

 Complaint sufficient to plausibly allege that L’s sexual abuse of his adoptive brothers (and

 the damages that resulted therefrom) were a reasonably foreseeable consequence of

 CCAI’s alleged failure to investigate and fully disclose L’s history of sexual abuse. See,

 e.g., Kennedy v. Louisiana, 554 U.S. 407, 468-69 (2008) (Alito, J., dissenting) (noting

 “correlations between childhood sexual abuse and later problems such as substance

 abuse, dangerous sexual behaviors or dysfunction, inability to relate to others on an

 interpersonal level, and psychiatric illness,” including that “[v]ictims of child rape are

 nearly 5 times more likely than nonvictims to be arrested for sex crimes”); J.S. v. R.T.H.,

 714 A.2d 924, 933 (N.J. 1998) (“An especially disturbing finding about child sexual abuse

 is its strong intergenerational pattern; in particular, due to the psychological impact of their

 own abuse, sexually abused boys have been found to be more likely than non-abused

 boys to turn into offenders against the next generation of children.”).

        To the extent Plaintiffs’ negligence claim is premised upon CCAI’s failure to

 investigate and disclose L’s actual age, however, the Court agrees that Plaintiffs have

 failed to plausibly allege that their injuries were proximately caused by that failure.

 Plaintiffs simply allege that if CCAI had accurately represented L’s age, the Martins would

 not have adopted him. [#38, ¶ 101] Indeed, in their response to the Motion, Plaintiffs

 identify every fact that they believe support causation, and the only causation fact related



                                               23
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 24 of 34




 to the misrepresentation concerning L’s age is the fact that the Martins would not have

 adopted L had they known his age. 13 [#45 at 15-18] That allegation, however, goes to

 actual, or “but for” cause—not proximate cause. Plaintiffs allege no facts suggesting it

 would have been reasonably foreseeable to CCAI that its failure to properly investigate

 and disclose L’s age would have resulted in L raping his adoptive brothers. Accordingly,

 the chain of causation between CCAI stating that L was three to four years younger than

 his actual age, and L’s subsequent abuse of his brothers, is too attenuated to plausibly

 allege proximate cause.

               3.     Conclusion

        Based upon the above discussion, the Court finds that, at this stage of the

 proceedings, Plaintiffs have plausibly alleged negligence claims against CCAI based

 upon CCAI’s alleged failure to (1) investigate and disclose J’s medical history and (2)

 investigate and disclose L’s history of sexual abuse, and the Motion thus is DENIED with

 respect to those negligence claims. To the extent Plaintiffs assert a negligence claim

 based upon CCAI’s failure to investigate and disclose L’s actual age, however, the Court

 finds that Plaintiffs have failed to plausibly allege that such negligence proximately caused

 their damages, and the Motion thus is GRANTED to the extent it seeks to dismiss that

 negligence claim.




 13 Although Plaintiffs also contend that L’s actual age “is important in the determination of
 how long [L’s] history of sexual abuse could be” [#45 at 16], it is the details of L’s history
 of sexual abuse (which may or may not have revealed his actual age) that Plaintiffs are
 arguing support a finding of causation.

                                              24
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 25 of 34




        D.      Negligent Misrepresentation Claims

        To state a claim for negligent misrepresentation, a plaintiff must plausibly allege

 that “(1) [the defendant] supplied false information in a business transaction; (2) it failed

 to exercise reasonable care or competence in obtaining or communicating that

 information; and (3) [the plaintiff] justifiably relied upon the false information.”14 Alpine

 Bank v. Hubbell, 555 F.3d 1097, 1106 (10th Cir. 2009) (quoting Campbell v. Summit Plaza

 Assocs., 192 P.3d 465, 477 (Colo. App. 2008)).

        Courts in this Circuit have held that when a plaintiff’s negligent misrepresentation

 claims are grounded in fraud, those claims must meet the more stringent standards of

 Federal Rule of Civil Procedure 9(b), which requires a party to “state with particularity the

 circumstances constituting fraud.” See, e.g., Heaton v. Am. Brokers Conduit, 496 F. App’x

 873, 876 (10th Cir. 2012) (affirming district court’s determination that plaintiff “fatally failed

 to plead his fraud and negligent misrepresentation claims with particularity as required by

 [Rule] 9(b)”); Hardy v. Flood, No. 17-cv-00677-CMA-MJW, 2018 WL 1035085, at *3 (D.

 Colo. Feb. 23, 2018) (“Any claim—including claims for breach of contract and negligent

 misrepresentation—may be subject to Rule 9(b)’s heightened pleading standard if the

 claim is grounded in fraud.” (quotation omitted)) (citing cases). To meet the particularity



 14 The Colorado model jury instruction for a negligent misrepresentation claim includes
 the following seven elements: (1) “[t]he defendant gave false information to the plaintiff;”
 (2) “[t]he defendant gave such information to the plaintiff in the course of” a business
 transaction; (3) “[t]he defendant gave the information to the plaintiff for the [guidance or
 use] of the plaintiff in a business transaction;” (4) “[t]he defendant was negligent in
 obtaining or communicating the information;” (5) “[t]he defendant gave the information
 with the intent or knowing that [the plaintiff] would [act or decide not to act] in reliance on
 the information;” (6) “[t]he plaintiff relied on the information supplied by the defendant;”
 and (7) “[t]his reliance on the information supplied by the defendant caused damage to
 the plaintiff.” CJI-CIV 9:4 (2020).

                                                25
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 26 of 34




 requirements of Rule 9(b), Plaintiffs must “set forth the time, place and contents of the

 false representation[s], the identity of the party making the false statements and the

 consequences thereof.” George v. Urban Settlement Servs., 833 F.3d 1242, 1254 (10th

 Cir. 2016) (quotation omitted).

               1.     Negligent Misrepresentation Claim Related to L

        Plaintiffs allege that CCAI negligently misrepresented L’s age and negligently

 failed to disclose information about L’s background and previous sexual abuse. [#38, ¶¶

 114-20] Specifically, with regard to L’s age, Plaintiffs allege that CCAI “[i]nform[ed] the

 Martins that [L] was twelve-years-old rather than his actual age of fifteen or sixteen years

 of age.” [Id. at ¶ 116(b)] Plaintiffs include no non-conclusory allegations, however, as to

 how CCAI “failed to exercise reasonable care or competence in obtaining or

 communicating” information about L’s age. Alpine Bank, 555 F.3d at 1106. As CCAI

 argues, Plaintiffs have failed to plausibly allege that CCAI possessed knowledge or

 materials that would (or should) have led it to believe that the representations about L’s

 age were false. 15 [#41 at 8-10] Instead, Plaintiffs’ allegations amount only to conclusory

 statements that “[h]ad CCAI conducted a scintilla of independent investigation, they would

 have known [L’s] correct approximate age.” [#38, ¶ 31] But the Second Amended

 Complaint fails to identify what investigation CCAI should have undertaken and how that

 investigation could have revealed L’s true age. Indeed, the Second Amended Complaint



 15 Although Plaintiffs allege that “CCAI did no investigation into [L’s] age” [#38, ¶ 32],
 elsewhere they allege that CCAI “provided paperwork to the Martins showing that [L] was
 twelve years old” at the time of the adoption [id. at ¶ 29]. Plaintiffs do not allege that CCAI
 falsified that paperwork , that CCAI knew that the paperwork was inaccurate, or otherwise
 plausibly allege why it was unreasonable for CCAI to rely upon the paperwork in
 representing L’s age to the Martins.

                                               26
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 27 of 34




 makes clear that, to this day, the Martins themselves do not know L’s true age. [Id. at ¶

 30 (stating that L “was at least 15-16 years old” at the time of his adoption)] Plaintiffs’

 conclusory statements concerning CCAI’s failure to exercise reasonable care or

 competence in obtaining or communicating information about L’s age thus fail to state a

 claim for negligent misrepresentation. See, e.g., Iqbal, 556 U.S. at 678; Twombly, 550

 U.S. at 564 n.10.

        With regard to L’s background and history of sexual abuse, the Second Amended

 Complaint does not allege that CCAI made any affirmative statements to Plaintiffs. 16 [See

 generally #38; see also #45 at 6-9 (detailing the allegations supporting the negligent

 misrepresentation claim related to L)] Instead, Plaintiffs allege only that CCAI “failed to

 exercise reasonable care or competence in obtaining” information regarding L’s

 background and history of sexual abuse. [Id. at ¶¶ 117, 118 (emphasis added)] Thus,

 preliminarily, the Court must determine whether a negligent omission can support a

 negligent misrepresentation claim.

        The Colorado Supreme Court has not determined whether a negligent

 misrepresentation claim can be premised on an omission or nondisclosure. See, e.g.,

 Leprino Foods Co. v. DCI, Inc., 727 F. App’x 464, 472 n.5 (10th Cir. 2018) (“[I]t is unclear

 whether a claim for negligent nondisclosure is viable at all in Colorado.”); Cahey v. Int’l

 Bus. Machines Corp., No. 20-CV-00781-NYW, 2020 WL 5203787, at *8 (D. Colo. Sept.



 16  Plaintiffs generically allege that CCAI provided “incomplete and inaccurate
 representations of [L’s] past” and “[d]isclos[ed] as little as possible regarding [L’s]
 background” [#38, ¶¶ 105, 116(a)], but fail to identify any affirmative statements CCAI
 actually made about L’s background. Plaintiffs’ conclusory allegations are insufficient to
 state a claim under Twombly, let alone the heightened pleading standard required by Rule
 9(b). See 550 U.S. at 555.

                                             27
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 28 of 34




 1, 2020) (“[T]he Colorado Supreme has not determined whether a negligent

 misrepresentation claim can be premised on an omission or nondisclosure.”); Lynch,

 2019 WL 23272841, at *18 (noting that whether a negligent misrepresentation claim can

 be premised on an omission “is an unsettled area of law” but declining to make an Erie

 guess because defendants raised the argument for the first time in a reply brief);

 Aurzadniczek v. Humana Health Plan, Inc., No. 15-cv-00146-RM-KMT, 2016 WL

 9735775, at *4 (D. Colo. Feb. 23, 2016) (“The Colorado Supreme Court has never

 adopted a claim for negligent non-disclosure or negligent omission as distinct from

 negligent affirmative misrepresentations or fraudulent omission or concealment.”),

 recommendation adopted in part, rejected in part on other grounds, 2016 WL 1266972

 (D. Colo. Apr. 1, 2016); Scott v. Honeywell Int’l Inc., No. 14-cv-00157-PAB-MJW, 2015

 WL 1517527, at *11 n.10 (D. Colo. Mar. 30, 2015) (“It is not entirely clear that plaintiff can

 maintain a negligent misrepresentation claim based upon defendant’s omissions.”)

 (collecting cases); Sheffied Servs. Co. v. Trowbridge, 211 P.3d 714, 725 (Colo. App.

 2009) (noting that whether Colorado law even recognized a claim of negligent

 nondisclosure is uncertain, but assuming without deciding that it did), overruled on other

 grounds by Weinstein v. Colborne Foodbotics, LLC, 302 P.3d 263 (Colo. 2013). Thus,

 as explained above, because the Colorado Supreme Court has not resolved this question,

 this Court must make an Erie guess as to how that court would rule. Lynch, 2018 WL

 5619327, at *6. In doing so, the Court “look[s] to decisions of the state court of appeals

 as strongly persuasive, if not governing, authority as to how the state supreme court would

 rule.” Id. (citing cases); see also Koch v. Koch Indus., Inc., 203 F.3d 1202, 1230 (10th

 Cir. 2000) (“[T]his court must . . . follow any intermediate state court decision unless other



                                              28
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 29 of 34




 authority convinces us that the state supreme court would decide otherwise.” (quotation

 omitted)).

        While the Colorado Supreme Court has not explicitly determined whether an

 omission can give rise to a negligent misrepresentation claim, it has made clear that “[t]o

 establish a claim for negligent misrepresentation, it must be shown that the defendant

 supplied false information to others in a business transaction.” Mehaffy, Rider, Windholz

 & Wilson v. Cent. Bank Denver, N.A., 892 P.2d 230, 236 (Colo. 1995) (emphasis added);

 see also CJI-CIV 9:4 (2020) (Colorado model jury instructions describing the elements of

 a negligent misrepresentation claim to require, inter alia, that “defendant gave false

 information to the plaintiff” and that “plaintiff relied on the information supplied by the

 defendant” (emphasis added)). The weight of authority from the Colorado Court of

 Appeals also indicates that a negligent misrepresentation claim must be premised on

 affirmative statements, rather than omissions. See, e.g., Hildebrand v. New Vista Homes

 II, LLC, 252 P.3d 1159, 1167 (Colo. App. 2010) (holding that a negligent

 misrepresentation claim “must focus on what [defendant] affirmatively represented, not

 what it failed to disclose” (quotation omitted)); Colo. Coffee Bean, LLC v. Peaberry Coffee

 Inc., 251 P.3d 9, 31 (Colo. App. 2010) (“[A]lthough we have concluded that nondisclosure

 . . . could support a fraud claim, our analysis [of the negligent misrepresentation claim] is

 limited to what [defendant] affirmatively represented, not what it failed to disclose.”); see

 also Creighton v. Forest City Stapleton Inc., No. 09CV8482, 2011 WL 6120219 (Colo.

 Dist. Ct. July 7, 2011) (“Colorado law has not recognized the Plaintiffs’ claim of negligent

 nondisclosure or concealment.”). But see Mullen v. Allstate Ins. Co., 232 P.3d 168, 174

 (Colo. App. 2009) (considering but denying negligent misrepresentation by omission



                                              29
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 30 of 34




 claim on the grounds that insurer was not obligated to provide information about other

 types of coverage); Hoang v. Arbess, 80 P.3d 863, 867-69 (Colo. App. 2003) (reversing

 directed verdict and finding plaintiff had presented sufficient evidence of defendant’s

 involvement in the negligence claims—including a negligent nondisclosure and

 concealment claim—based on evidence that defendant approved of, directed, and

 actively participated in the negligent conduct). Based upon this precedent, several courts

 in this District have concluded that Colorado law does not recognize a claim for negligent

 misrepresentation based upon nondisclosure or concealment. See, e.g., Cahey, 2020

 WL 5203787, at *8 (concluding “that the weight of intermediate Colorado court decisions

 decline to find a viable claim for negligent misrepresentation based on an omission, and

 no other authority persuades this court that the Colorado Supreme Court would find

 otherwise”); Craig Hosp. v. Tyson Foods, Inc., No. 17-CV-02534-REB-STV, 2019 WL

 5095737, at *7 (D. Colo. July 22, 2019) (concluding “that the Colorado Supreme Court

 would require that a negligent misrepresentation claim be grounded in affirmative

 statements”); Haney v. Castle Meadows, Inc., 839 F. Supp. 753, 756 (D. Colo. 1993)

 (interpreting Colorado state law and concluding that “there is no tort for negligent

 concealment in the vendor/purchaser context,” and interpreting the claims as asserting

 fraudulent concealment, because “the seller’s knowledge of the [latent] condition is an

 essential element of a claim based on concealment,” and therefore “the case becomes

 one sounding in fraud, not negligence”). But see Cent. Masonry Corp. v. Bechtel Nat’l,

 Inc., 857 F. Supp. 2d 1160, 1163-64 (D. Colo. 2012) (finding that a nondisclosure or

 concealment claim based on alleged negligence “would be analyzed as a claim for

 negligent misrepresentation” under Colorado law, and noting that “concealment suggests



                                            30
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 31 of 34




 affirmative acts while nondisclosure connotes inaction despite a duty”); 17 Aurzadniczek v.

 Humana Health Plan, Inc., No. 15-CV-00146-RM-KMT, 2016 WL 9735775, at *4 (D. Colo.

 Feb. 23, 2016) (stating that “[s]ince the issue i[s] unclear, this court, at this stage of the

 litigation, will assume a viable claim could be found to exist for negligent non-disclosure

 as analyzed under a negligent misrepresentation analysis” but finding that plaintiff failed

 to allege any “omission of information that would convey a false statement”),

 recommendation adopted in part, rejected in part on other grounds, 2016 WL 1266972

 (D. Colo. Apr. 1, 2016).

          Based on the foregoing authority, the Court concludes that the Colorado Supreme

 Court would require that a negligent misrepresentation claim be grounded in affirmative

 statements.      Because Plaintiffs do not allege that CCAI made any affirmative

 misrepresentation about L’s background or history of sexual abuse [see generally #38],

 Plaintiffs have failed to state a claim for negligent misrepresentation based upon CCAI’s

 alleged failure to “exercise reasonable care or competence in obtaining and

 communicating [L’s] . . . horrendous sexual abuse [and background] to the Martins.” [#38,

 ¶ 117]

          Accordingly, the Court GRANTS the Motion to the extent it seeks to dismiss Claim

 One.




 17 Notably, although Central Masonry Corp. cites to Colorado Coffee Bean, LLC, it does
 not address the Colorado Court of Appeals’ decision to limit its consideration of the
 negligent misrepresentation claim in that case “to what [the defendant] affirmatively
 represented, not what it failed to disclose.” See Central Masonry Corp., 857 F. Supp. 2d
 at 1164; Colorado Coffee Bean, LLC, 251 P.3d at 31.

                                              31
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 32 of 34




               2.     Negligent Misrepresentation Claim Relating to J

        With respect to J, the only affirmative representations identified in the Second

 Amended Complaint are: (1) CCAI employees represented that J had a diagnosis of

 hydrocephalus and cerebral palsy [#38, ¶ 43]; (2) Ms. Winger told the Martins that the

 orphanage said that J had not had surgery [id. at ¶ 49]; and (3) Ms. King told the Martins

 not to contact any organization other than the orphanage as “doing so could harm

 [CCAI’s] operations in China” [id. at ¶ 54]. The Second Amended Complaint, however,

 does not allege that any of these statements were misrepresentations and Plaintiffs’

 negligent misrepresentation claim does not refer to any of them. [See, e.g., id. at ¶¶ 122-

 30] Although the Second Amended Complaint alleges that J did, in fact, have surgery [id.

 at ¶ 58], it does not allege that Ms. Winger’s statement to the Martins was untrue—i.e.,

 the Second Amended Complaint does not allege that the orphanage did not, in fact, tell

 CCAI that J had not had surgery [id. at ¶ 49].          Importantly, the Second Amended

 Complaint does not allege that CCAI made an affirmative representation that J had not

 had surgery as distinct from Ms. Winger’s statement that the orphanage told CCAI that J

 had not had surgery. Thus, the Second Amended Complaint does not allege that CCAI

 made any affirmative misrepresentations about J. 18

        Instead, Plaintiffs’ negligent misrepresentation claim is based upon CCAI’s alleged

 failure to obtain and communicate information about J’s medical history by “[c]ontacting

 [J’s] orphanage for background information” and “[o]btaining contact information for non-



 18  Although Plaintiffs’ negligent misrepresentation claim vaguely refers to “CCAI’s
 representations regarding both [J’s] health and the adequacy of [CCAI’s] investigation
 into it” [id. at 127], Plaintiffs fail to identify any specific representations CCAI made about
 J’s health or CCAI’s investigation into J’s health that were not accurate.

                                               32
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 33 of 34




 profits and hospitals that assist in care of orphans in China.” [#38, ¶ 126; #45 at 9-12]

 For the reasons explained above, however, the Court concludes that a negligent

 misrepresentation    claim    in   Colorado     must    be   premised     upon     affirmative

 misrepresentations, not omissions.        Accordingly, because the Second Amended

 Complaint fails to allege an affirmative misrepresentation that CCAI made about J’s

 health, the Motion is GRANTED with respect to Claim Two.

        E.     Fraud claims

        Finally, CCAI moves for the dismissal of Plaintiffs’ fraud claims, arguing that

 Plaintiffs have not plausibly pled such claims. [#45 at 16-20] In Plaintiffs’ response,

 Plaintiffs concede that they did not plead sufficient facts to assert a fraud claim. [#45 at

 23] Accordingly, the Motion is GRANTED to the extent it seeks to dismiss Claims Five

 and Six.

        F.     Fees

        CCAI requests that it be awarded reasonable attorney’s fees for defending this

 action pursuant to Colorado Revised Statute § 13-17-201. [#48 at 13-14] Section 13-17-

 201 provides:

        In all actions brought as a result of a death or an injury to person or property
        occasioned by the tort of any other person, where any such action is
        dismissed on motion of the defendant prior to trial under rule 12(b) . . . ,
        such defendant shall have judgment for his reasonable attorney fees in
        defending the action.

 “By its plain text, Section 13-17-201 only requires an award of attorneys’ fees where a

 court dismisses the entire action.” Hardy v. Flood, No. 17-CV-00677-CMA-NRN, 2019

 WL 764484, at *3 (D. Colo. Feb. 21, 2019). Because the Court finds that certain of

 Plaintiffs’ negligence claims survive CCAI’s Motion, Section 13-17-201 does not apply



                                               33
Case 1:19-cv-02305-STV Document 53 Filed 11/10/20 USDC Colorado Page 34 of 34




 and CCAI is not entitled to an award of attorney’s fees. Accordingly, the request for fees

 is DENIED.

 IV.   CONCLUSION

       For the foregoing reasons, CCAI’s Motion to Dismiss [#41] is GRANTED IN PART

 and DENIED IN PART, as follows:

       (1)    The Motion is GRANTED to the extent it seeks dismissal of Plaintiffs’

              negligent misrepresentation claims (Claims One and Two), Plaintiffs’ fraud

              claims (Claims Five and Six), and Plaintiffs’ negligence claim (Claim Four)

              to the extent that claim is based upon CCAI’s failure to investigate and

              disclose L’s actual age and those claims are hereby DISMISSED;

       (2)    The Motion is DENIED to the extent it seeks to dismiss Plaintiffs’ negligence

              claims (Claims Three and Four) based upon CCAI’s alleged failure to (1)

              investigate and disclose J’s medical history and (2) investigate and disclose

              L’s history of sexual abuse, and the Motion thus is DENIED to the extent it

              requests an award of attorneys’ fees; and

       (3)    The Stay of Discovery in this matter [#24] is hereby LIFTED. The status

              conference set for December 17, 2020 at 9:15 a.m. is converted to a

              Scheduling Conference. The parties shall file a Proposed Scheduling Order

              no later than December 10, 2020.



 DATED: November 10, 2020                        BY THE COURT:

                                                 s/Scott T. Varholak
                                                 United Stated Magistrate Judge




                                            34
